Title: James Lovell to Abigail Adams, 14 May 1781
From: Lovell, James
To: Adams, Abigail


     
      Noon 14th. of May 1781
     
     By a Letter of the 1st., this Moment received, I find that my amiable and respected Friend is under the mistake of supposing the Enemy in Possession of one of her former which has reached me, and that I have neglected to answer some others. She will know better before this reaches her. The Enemy have the one which attended Mr. Cranche’s: So that I have no Knowledge of the Mode He or She particularly pointed out for forwarding the Goods in my Possession.
     I have had the Satisfaction of knowing that Mr. Hugh Hughes has well guarded, by boxing, what I committed to Doctor Winship and I have this day desired Mr. Brown, who setts off with a Light Waggon, to take the Box from Mr. Hughes and deliver it to Mrs. Lovell who has my former Directions about the Contents which are for different Persons. I was not able to send by Mr. Brown your large Box or the China. He goes greatly loaded from hence, but as he drops part of his Charge at Head Quarters, he can conveniently take what I have mentioned, at Fishkill, if it has not yet been sent on by the Kindness of Mr. Hughes.
     The Enemy have published one Letter from Mr. Adams, dated in December and they say they have intercepted a Pacquet from him and Doctor Franklin; but I do not think they say truly. I imagine they have got only that general Letter of News not ordered to be sunk. We have had nothing from Holland a long Time, except something which Mr. Carmichael transmitted in the handwriting of a known Correspondent at the Hague, and which you must have seen republished, I imagine, in your own Gazettes.
     I have endured much Pain lately from a Fall: I shall not soon be free from the ill Effects. But I have been very stoical. For it would have been a Shame to groan at what happened, while I reflected that neither Back nor Limb was broken, nor any Joint absolutely dislocated. Portia will however do me the Justice to think that neither Pain or Affliction shall make me neglect Endeavors to render her Service in finishing the little Business of sending on her Invoices or rather her Goods. I have written for the Invoices agreable to her Hints.
     I imagine that some of the Articles supposed missing are in the Band Box, and that Mr. Wibert may find some Things within his Package of Cloth, which was in so good order as not to need opening. I have so thoroughly packed the Case for Transportation, that I do not incline to make a Scrutiny anew of the Contents. Dear Lady, Yrs.,
     
      JL
     
    